         Case 3:19-cr-00147-CWR-FKB Document 21 Filed 09/10/19 Page 1 of 5



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           NORTHERN DIVISION

UNITED STATES OF AMERICA

V.                                             CRIMINAL NO. 3:19cr147CWR-FKB

RICARDO SANTIZO-GOMEZ

                              Motion to Dismiss Indictment


      Comes now Defendant RICARDO SANTIZO-GOMEZ and files this Motion to

Dismiss Indictment. The defense seeks dismissal of the Indictment because no language

interpreter can be located that speaks Chuj, the only language spoken and understood by

Mr. Santizo-Gomez. In support of this Motion, Mr. Santizo-Gomez presents the following:

A.    Relevant facts.

      Mr. Santizo-Gomez, a non-citizen of the United States, has been indicted for

violating immigration laws of the United States. He speaks Chuj, an unusual dialect of

the Mayan language. During his initial appearance on August 26, 2019, and during his

detention hearing on September 4, 2019, a person fluent in Chuj was available to interpret

from English to Chuj for Mr. Santizo-Gomez, and to translate from Chuj to English for

the court, the court personnel and the attorneys in this case.

      Since the initial appearance and the detention hearing, the Chuj interpreter has not

returned telephone calls or responded to emails from the Public Defender Office. Also,

the Public Defender Office has been unable to locate any other Chuj interpreter.
                                              1
         Case 3:19-cr-00147-CWR-FKB Document 21 Filed 09/10/19 Page 2 of 5



B.    Applicable law and argument.

      Criminal defendants have a constitutional right to a language interpreter if they

cannot communicate with counsel or the court because of a language barrier. United

States v. Mejia-Perez, CR 18-00062-TUC-RM (EJM), 2018 WL 3015012 at *5 (D. Ariz.

May 30, 2018) (citing United States v. Si, 333 F.3d 1041, 1043–44 (9th Cir. 2003)). This

issue is controlled in part by the Court Interpreters Act of 1978, which states in part:

      The presiding judicial officer, with the assistance of the Director of the
      Administrative Office of the United States Courts, shall utilize the services of the
      most available certified interpreter, or when no certified interpreter is reasonably
      available, as determined by the presiding judicial officer, the services of an
      otherwise qualified interpreter, in judicial proceedings instituted by the United
      States, if the presiding judicial officer determines on such officer’s own motion or
      on the motion of a party that such party (including a defendant in a criminal case),
      or a witness who may present testimony in such judicial proceedings—(A) speaks
      only or primarily a language other than the English language[.]

28 U.S.C. § 1827(d)(1). “Under the Court Interpreters Act, the Court must evaluate and

make a record regarding the defendant’s language abilities.” Mejia-Perez, 2018 WL

3015012 at *5 (citing United States v. Murguia-Rodriguez, 815 F.3d 566, 570 (9th Cir.

2016); Si, 333 F.3d at 1044–45).

      The Mejia-Perez court goes on to recognize constitutional rights associated with

the right to a language interpreter in court. The court held:

      In addition to the statutory right to have an interpreter, numerous courts have
      recognized that the presence of an interpreter who provides accurate and complete
      translations is necessary to protect a defendant’s constitutional rights. “These
      include the right to be meaningfully present at one’s own trial, to assist in one’s
      own defense, to have effective assistance of counsel and to confront the
      government’s witnesses on cross examination.” United States v. Mosquera, 816 F.
                                              2
        Case 3:19-cr-00147-CWR-FKB Document 21 Filed 09/10/19 Page 3 of 5



      Supp. 168, 172 (E.D. N.Y. 1993). See Chacon v. Wood, 36 F.3d 1459 (9th Cir.
      1994) (an accurate and complete translation of all attorney-client communications
      is necessary to ensure that a defendant receive effective assistance of counsel);
      United States v. Carrion, 488 F.2d 12 (1st Cir. 1973) (per curiam) (fair and
      accurate interpretation of proceedings essential to a defendant’s rights under the
      Confrontation Clause); United States v. Joshi, 896 F.2d 1303, 1309 (11th Cir.
      1990) (acknowledging that the Court Interpreters Act, 28 U.S.C. § 1827, was
      intended to protect the existing constitutional rights of non-English speaking
      criminal defendants).

Mejia-Perez, 2018 WL 3015012 at *5 (emphasis added). The court went on to hold:

      Without an interpreter, the defendant cannot truly be “present” at his trial because
      he cannot be informed about the proceedings so he can assist in his own defense.
      Nor does he possess the ability to consult with his lawyer with a reasonable degree
      of rational understanding. Thus, effective assistance of counsel is not possible
      because the defendant cannot provide his lawyer with intelligent and informed
      input. Due process is likewise not possible because the defendant does not have
      real notice of the true nature of the charge against him (other than being advised of
      the charge at his arraignment) or, more importantly, the purported evidence that the
      government has to prove the charge. Finally, the confrontation clause cannot be
      complied with because, again, the defendant does not know the full extent of the
      nature and cause of the accusation that he is called upon to answer.

Mejia-Perez, 2018 WL 3015012 at *6 (emphasis added).

      All of the above law in Mejia-Perez is from a Report and Recommendation of a

magistrate judge. Ultimately, the district judge adopted the Report and Recommendation

and dismissed the case. United States v. Mejia-Perez, CR 18-00062-TUC-RM (EJM),

2018 WL 3012215 (D. Ariz. June 15, 2018).

      Based on the well-reasoned law set forth in Mejia-Perez, Mr. Gomez’s Indictment

should be dismissed because there is not an interpreter available that speaks Chuj, which

is the only language that he speaks and understands. See also United States v. Cervantez-


                                            3
        Case 3:19-cr-00147-CWR-FKB Document 21 Filed 09/10/19 Page 4 of 5



Hernandez, No. CR-17-01414-TUC-RM (BGM), 2018 WL 949204 (D. Ariz. Feb. 20,

2018) (magistrate judge recommending dismissal of the indictment because of

unavailability of a language interpreter that spoke defendant’s language).

C.    Conclusion.

      WHEREFORE, Defendant RICARDO SANTIZO-GOMEZ respectfully asks this

Court to grant this Motion to Dismiss Indictment.

      Respectfully submitted, this the 10th day of September, 2019.

                                       Omodare B. Jupiter
                                       Omodare B. Jupiter (Miss. Bar # 102054)
                                       Federal Public Defender
                                       N. and S. Districts of Mississippi
                                       200 S. Lamar St., Suite 200 North
                                       Jackson, Mississippi 39201
                                       Telephone: (601)948-4284
                                       Facsimile: (601)948-5510
                                       Email: omodare_jupiter@fd.org

                                       Attorney for Defendant




                                             4
         Case 3:19-cr-00147-CWR-FKB Document 21 Filed 09/10/19 Page 5 of 5




                             CERTIFICATE OF SERVICE

      I, Omodare B. Jupiter, certify that on September 10, 2019, this Motion was filed

with the Clerk of the United States District Court for the Southern District of Mississippi,

using the electronic case filing system, which in turn sent an electronic copy of this

Motion to all attorneys of record in this case.

                                        Omodare B. Jupiter
                                        Omodare B. Jupiter

                                        Attorney for Defendant




                                              5
